STATE OF MICHIGAN

                            COURT OF APPEALS



INDERPREET SANDHU,                                                   UNPUBLISHED
                                                                     July 30, 2015
               Plaintiff-Appellant,

v                                                                    No. 320573
                                                                     Oakland Circuit Court
JAIDEEP SANDHU,                                                      LC No. 2013-814681-DO

               Defendant-Appellee.


Before: WILDER, P.J., and SHAPIRO and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Plaintiff Inderpreet Sandhu appeals as of right an order granting defendant Jaideep
Sandhu’s motion to dismiss her complaint for annulment based upon lack of jurisdiction. We
affirm.1

        The parties married in India on April 16, 2010. They moved to the United States in April
2012 and resided in Michigan until Jaideep moved out of their home and left the state on or
about April 2, 2013. Jaideep filed a complaint for divorce in Mahoning County, Ohio on
November 7, 2013, alleging extreme cruelty. Inderpreet then filed her complaint for annulment
in Oakland County, Michigan on November 22, 2013, alleging fraud. The trial court in
Michigan granted Jaideep’s motion to dismiss Inderpreet’s annulment complaint and deferred
jurisdiction to Ohio because the complaint for divorce was filed in Ohio before the complaint for
annulment was filed in Michigan. Inderpreet now appeals the dismissal of her annulment
complaint.

       Inderpreet first argues that the relief sought in her complaint for annulment is different
from the relief sought in the complaint for divorce filed in Ohio. The issue of jurisdiction is a
question of law to be reviewed de novo on appeal. Michigan’s Adventure, Inc v Dalton Twp, 287
Mich. App. 151, 153; 782 NW2d 806 (2010).



1
  Because the position of the parties is switched in the related Ohio action, this opinion refers to
the parties as Inderpreet (the plaintiff here and the defendant in Ohio) and Jaideep (the defendant
here and the plaintiff in Ohio).


                                                -1-
        Although the relief afforded by an annulment differs from that of a divorce, both actions
dissolve a marriage. It is undisputed that Jaideep filed his divorce action in Ohio before
Inderpreet filed her annulment action in Michigan, although Inderpreet claims she was not
properly served with the divorce action. Inderpreet also contends that an annulment does not
require the same jurisdiction restraints as a divorce. However, had Inderpreet wanted to pursue
the relief afforded by an annulment, she had the opportunity to attempt to do so in Ohio after
Ohio had assumed jurisdiction of the divorce action. Apparently she did not do so.2

       Inderpreet next argues that the court violated her due process rights by not giving her an
opportunity to be heard. This Court reviews de novo issues of due process. Elba Twp v Gratiot
Co Drain Comm’r, 493 Mich. 265, 277, 831 NW2d 204 (2013).

        Inderpreet’s due process rights were not violated. Not only did Inderpreet have an
opportunity to be heard before the trial court in Michigan, but she and her counsel also appeared
and contested jurisdiction in Ohio. At the hearing on Jaideep’s motion to dismiss Inderpreet’s
annulment action, the trial court in Michigan stated that, based upon the court’s conversation
with an Ohio magistrate, the court determined that Ohio had jurisdiction because Jaideep had
filed his divorce action in Ohio before Inderpreet had filed her annulment action in Michigan.
However, the trial court further stated, “I'll hear you if you think I'm wrong, you think—that two
Courts can have jurisdiction over the same matter.” Inderpreet’s counsel was then given an
opportunity to present Inderpreet’s position. Further, although the trial court admitted that it had
not read Inderpreet’s response to the motion to dismiss the annulment complaint at the time of
the hearing, the court indicated that it would read the response and reverse itself sua sponte if
needed. The trial court did not decide to reverse itself, however based upon the record before
this Court, it is clear that Inderpreet had an opportunity to be heard and thus her due process
rights were not violated.

        Inderpreet also had the opportunity to be heard before the Ohio court. Inderpreet was
permitted to argue the issues of the different relief sought through annulment and divorce,
Jaideep’s Ohio residency, and jurisdiction. Although given the opportunity to offer evidence or
present witnesses in Ohio, Inderpreet did not do so. She also did not dispute the accuracy of the
exhibits provided by Jaideep.

       Accordingly, this Court holds that Inderpreet was not denied the right to be heard and
was not denied due process.

        Inderpreet further argues that only the Michigan court had jurisdiction over her complaint
for annulment and that the Ohio court lacked jurisdiction over the divorce action because Jaideep
failed to establish the requisite Ohio residency. The issue of jurisdiction is a question of law to
be reviewed de novo on appeal. Michigan’s Adventure, 287 Mich. App. at 153. Pursuant to the


2
 To the best of this court’s knowledge the appellant still maintains the right to pursue the relief
of an annulment in Ohio.




                                                -2-
Full Faith and Credit Clause, US Const, Art IV, § 1, a judgment entered in another state is
“presumptively valid and subject to recognition in Michigan[.]” Hare v Starr Commonwealth
Corp, 291 Mich. App. 206, 216; 813 NW2d 752 (2011). The decision whether a court should
defer to an alternative, foreign forum is reviewed for an abuse of discretion. Id. at 214-215.

        Inderpreet argues that Ohio lacked jurisdiction over this matter because she never resided
in Ohio, she and Jaideep never resided in Ohio as a married couple, and it is disputed whether
Jaideep ever resided in Ohio. The issue of jurisdiction was addressed by both the Michigan trial
court and by the Ohio court. The Michigan court stated:

               It [the Ohio Court] has jurisdiction over the matter, and jurisdiction in the
       divorce case is taken once somebody swears under oath that they have—we have
       cases where a couple lives their entire married life in one state and then somebody
       moves here, and as long as they meet the jurisdictional requirements, they can file
       for divorce here.

                                             * * *

              The marriage is going to end at the end of these proceedings, either in the
       form of an annulment, as if it never was, or in the form of a  divorce. I've had—I
       had a lengthy discussion with the Ohio Judge, he is absolute[ly] confident [that
       Ohio has jurisdiction after taking testimony that Jaideep has established his
       residency in Ohio] and he held a full hearing that your client participated in, yes?

And in the Ohio divorce judgment, the Ohio court found that Jaideep met the residency
requirements to establish jurisdiction for the Ohio court to grant him a divorce. The Ohio court
relied, among other things, upon Jaideep’s testimony and the testimony of a corroborating
neighbor in Ohio. Nothing presented by Inderpreet overcomes the evidence that Jaideep
provided regarding his residency in Ohio or overcomes the presumption that the Ohio divorce
judgment is valid. The law in Ohio states: “[t]he plaintiff in actions for divorce and annulment
shall have been a resident of the state at least six months immediately before filing the
complaint.” Ohio Rev. Code Ann. § 3105.03 (West). The Ohio law never sets a time
requirement during which both parties must be living as a married couple inside the jurisdiction,
nor is there a requirement that the non-filing party has to have lived in the jurisdiction at all.

        Although Inderpreet attested that she and her family members were told that Jaideep had
been residing in New York, she offered no other evidence in support of this assertion. Jaideep
provided his Ohio driver’s license and confirmation from the United States Postal Service of his
change of address to Ohio as of April 8, 2013. Based upon all of the forgoing, the trial court did
not abuse its discretion in deferring jurisdiction to Ohio when Jaideep had established the
requisite residency in Ohio and filed his action first.

      Inderpreet also asserts that she was never properly served with the summons and
complaint for divorce and Jaideep never filed a proof of service in the Ohio action. In the




                                               -3-
divorce judgment the Ohio court stated: “On December 26, 2013, Defendant/Inderpreet Bhullar
was served with the Summons and Complaint by Regular U.S. Mail” after the attempt to serve
by Certified Mail was returned, having been marked ‘unclaimed.’”3 Additionally, although she
may not have been properly served, Inderpreet, by her own admission, was aware of the Ohio
action before she filed her annulment action and also participated in the Ohio action.4

        Finally, Inderpreet argues that the court improperly dismissed her annulment action
without stating any reason or citing any authority. “A trial court's decision to dismiss an action
is reviewed for an abuse of discretion.” Donkers v Kovach, 277 Mich. App. 366, 368; 745 NW2d
154 (2007). As discussed above, Jaideep’s continuous residency in Ohio for more than six
months was established and thus jurisdiction was found to exist in Ohio. Ohio had the earlier
filed action and thus jurisdiction. Despite her assertion to the contrary, Inderpreet had the
opportunity to be heard in both the Michigan and Ohio courts. Additionally, the Michigan court
stated in its order that it granted Jaideep’s motion to dismiss “for the reasons stated on the
record.” On the record, the court stated it was deferring jurisdiction to Ohio because the divorce
action was filed first in Ohio and the Ohio magistrate found that Jaideep had established the
requisite residency in Ohio. Accordingly, the trial court did not abuse its discretion in dismissing
Inderpreet’s annulment action.

       Affirmed.

                                                             /s/ Kurtis T. Wilder
                                                             /s/ Douglas B. Shapiro
                                                             /s/ Amy Ronayne Krause




3
  The Ohio Court also noted that “[i]t is unclear whether service has been perfected against
Plaintiff/Jaideep Sandhu since the Certificate of Service references only that the Summons and
Complaint was ‘Posted on the front door of the house.’”
4
  The lack of clarity on whether Inderpreet was properly served may warrant further review in
the appropriate jurisdiction.


                                                -4-